DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21, as to the point that the applied prior art, Montierth fails to teach a thermal modification step of heating the substrate that breaks bonds between a material of the substrate and oxygen”, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants also argue that Hashizume et al do not teach or suggest that an atmosphere around the substrate is controlled to “a low-oxygen atmosphere having a lower oxygen concentration than atmospheric air during the period from the surface cleaning step to the hydrophobization step."
In response, examiner states that the oxygen concentration in the removal liquid to be discharged from the removal liquid nozzle 43 is 20 ppb or less (e.g., 5 to 10 ppb) [0039],[0045]; and composition of the atmosphere : includes oxygen 400	Parts per Million (ppm)* (source: google); and therefore, Hashizume et al teach oxygen concentration is lower than oxygen concentration of the atmospheric air during the period of cleaning to hydrophobization (silylation step).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends on a canceled-based claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
For the purpose of the examination, examiner interprets that claim 6 depends on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3-21 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume et al (US 2013/0052828; provided with the IDS) as supported with Yoshida et al (US 8,623,131) in view of Cunningham (US 5,510,277).
Hashizume et al disclose a substrate processing method comprising the step of removing an oxide film (silicon oxide) from a substrate with removal liquid; rinsing the substrate with a rinse liquid; then applying a silylation material to the main surface to thereby perform a silylation process thereon ([0006]; [0056] and Figure 8); and aforesaid oxide removal process resemble as the claimed surface modification step. It is pointed out that the silylation process or step resemble as the claimed “hydrophobization step” as supported by Yoshida et al (see, at least the abstract).
Unlike the instant invention, Hashizume et al fail to disclose the surface modification or the oxide removal step is performed by a thermal treatment that supplies thermal energy to the substrate that is effective to brake bonds between a material of the substrate and oxygen.
However, Cunningham discloses a surface treatment process, where an oxide is removed by breaking the bonds between the silicon and oxygen atoms within the oxide.  The bonds may be broken by heating the substrate (col.2, lines 1-11 and claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Cunningham’s teaching of surface treatment or removing a part of the oxide film by heating the substrate into Hashizume et al’s teaching for effectively removing oxide layer form a substrate to avoid surface damage as taught by Cunningham (see col.3, lines 60-col.4, lines 17).	
With regards to claim 5, Hashizume et al disclose rinsing the substrate prior to the silylation (see the flow diagram in Figure 8); and cooling of a substrate before applying a rinse liquid would have been obvious to one of ordinary skill in the art as a safely precaution.
With regards to claims 6-8 and 11, Hashizume et al disclose that it is possible to suppress or prevent the oxygen concentration in the removal liquid from increasing due to the dissolved oxygen in the removal liquid flowing in the inner pipe; and the inner pipe 4311 is enclosed by the inert gas.  Also after closing the valves 4313 and 4315, the state in which the inner pipe 4311 is enclosed by the inert gas is maintained and the amount of oxygen flowing into the inner pipe 4311 is reduced [0045].
With regards to claims 12-13, Hashizume et al disclose an improved removal process with processing atmosphere control [0037],[0039],[0045]. However, apparatus In re Tarczy-Hornoch 158 USPQ 141, 150 (CCPA 1968).
With regards to claim 17, Yoshida et al disclose that the reactivity of the silylation agent will increase greatly due to the predetermined solvent of the present invention described later (col.4, lines 33-47). Therefore, it would have been obvious to supply an organic solvent (predetermined solvent) before the silylation process and after the cleaning step for improving the silylation process (hydrophobization) because the reactivity of the of the silylation agent will increase greatly due to the predetermined solvent  as taught by Yoshida et al.                                                                         
With regards to claims 9,15-16 and 19-20, Hashizume et al disclose that the oxygen concentration in the removal liquid to be discharged from the removal liquid nozzle 43 is 20 ppb or less (e.g., 5 to 10 ppb) [0039],[0045].
With regards to claim 21, dehydration by heating after the hydophobization would have an obvious process step for removing solvent form the hydrophobilizing agent or material.
With regards to claims 43 and 44, see the rejection above for the claims 1,7 and 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713